      Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    MICHAEL G. STAG, ET AL.                                         CIVIL ACTION


    VERSUS                                                          NO: 18-3425 c/w 20-991


    STUART H. SMITH, LLC, ET AL.                                    SECTION: "A" (2)


                                    ORDER AND REASONS

       The following motions are before the Court: Motion for Summary Judgment

(Rec. Doc. 241) filed by plaintiffs/defendants-in-counterclaim Michael G. Stag, LLC,

Stag Liuzza, LLC (formerly known as Smith Stag, LLC), and Michael G. Stag (referred

to at times collectively as “the Stag Parties”); Motion to Rescind Conditional Order of

Dismissal (Rec. Doc. 234) filed by defendants/plaintiffs-in-counterclaim Stuart H.

Smith, LLC and Stuart H. Smith (referred to at times collectively as “the Smith Parties”).

Both motions are opposed. The motions, submitted for consideration on March 18,

2020, are before the Court on the briefs without oral argument.1 For the reasons that

follow, the motion for summary judgment is DENIED and the motion to rescind is

GRANTED.

       I.      Background2

       On December 17, 2019, the Court, having been informed that this matter had

settled as to all parties and all claims, entered its standard 60 day order of dismissal.


1
  The Court notes that the parties have requested oral argument on their respective motions.
The Court is persuaded that the arguments presented by counsel in the numerous memoranda
that have been filed will suffice to convey each parties’ position.
2
 The dispute that gave rise to this case is described in greater detail in prior rulings of the Court
and of the magistrate judge. Michael G. Stag and Stuart H. Smith are former law partners of


                                            Page 1 of 11
     Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 2 of 11



(Rec. Doc. 222, Order of Dismissal). It is apparent from the record that counsel for the

parties contacted the Court after executing a “Term Sheet” that ostensibly contains the

terms of the parties’ settlement.3 (Rec. Doc. 223-4 at 12).

       The Term Sheet is only two pages long. It references a mutual, general release

that will ultimately be executed by the parties (id. ¶ 8) and “further documents

consummating the agreement to settle” that will be generated within three weeks (id. ¶

1). Notably, the Term Sheet includes signatories that are not parties to the litigation

before this Court and it compromises state court litigation (and an arbitration) that are

not part of the case before this Court.


Smith Stag, LLC. In 2015, Smith withdrew from the firm due to a serious illness. The terms of
the withdrawal were governed both by the firm’s Operating Agreement and by a negotiated
Separation Agreement between Stag and Smith. (Rec. Doc. 1-1). After Smith returned to the
practice of law, Stag initiated this action against Smith alleging that Smith embellished the
severity of his illness in order to withdraw from the firm on more favorable financial terms.
3
  The Court was informed about the now-disputed settlement by a joint phone call received from
counsel for both Stag and Smith. The Court’s law clerk with whom they spoke asked whether
entry of a 60 day order of dismissal would be appropriate. Counsel for both sides confirmed that
a 60 day order of dismissal should be entered. But Smith now advises that he did not authorize
this. According to Smith, he was not advised about and did not consent to “an administrative
dismissal” of this case, and he contends that the case should have been stayed and not
dismissed. (Rec. Doc. 243-13, Stuart H. Smith declaration ¶¶ 10(e),(f)). Smith points out that the
Term Sheet expressly provides that all parties agree to entry of a 60 day order of dismissal in
this case “upon signing of the settlement documents.” (Rec. Doc. 243-3, Term Sheet ¶ 6). It
does not state that the parties agree to an order of dismissal upon signing of the Term Sheet
itself.
        It is clear, however, that Smith ratified his counsel’s actions by acquiescing in having the
case dismissed based upon the signing of the Term Sheet. Smith, who remains an active
attorney in this district, is enrolled as counsel of record for the Smith Parties, and the Court’s
CM/ECF electronic delivery receipt confirms that a copy of the 60 day order of dismissal was
sent to Smith on December 17, 2019. The order of dismissal is clear on its face that it effects a
dismissal, not a stay, and the first sentence of the order states that “all of the parties to this
action have firmly agreed upon a compromise.” (Rec. Doc. 222, Order of Dismissal). Yet Smith
did not seek to have the dismissal order vacated until he filed his Motion to Rescind on February
12, 2020, and the basis of that motion was that there had been no meeting of the minds as to a
settlement, not that his counsel had exceeded his authority in agreeing to a dismissal as
opposed to a stay. (Rec. Doc. 234). Smith’s declaration, which was filed on March 10, 2020 as
part of his opposition to the Stag Parties’ motion for summary judgment, is the first time that
Smith has suggested that an order of dismissal had been entered without his consent.


                                           Page 2 of 11
     Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 3 of 11



         Counsel for the Stag Parties was asked to and graciously agreed to draft the

receipt and release document for the settlement. (Rec. Doc. 223-6 at 2). While the Term

Sheet was only two pages long, the substance of the Settlement, Release, and

Indemnity Agreement that the Stag Parties prepared was eight single-spaced pages in

length, and like the Term Sheet included parties and litigation that are not before this

Court.

         On February 5, 2020, the Court denied the Stag Parties’ first motion to enforce

the settlement, in part because the Court was persuaded that the Stag Parties had

prematurely moved for relief, not having allowed the Smith Parties sufficient time to

consider and provide input to the draft Settlement, Release, and Indemnity Agreement

that the Stag Parties had prepared. (Rec. Doc. 232, Order and Reasons). The Court

expressly declined to usurp the Smith Parties’ role of determining whether the

Settlement, Release, and Indemnity Agreement, as drafted by the Stag Parties,

conformed to or deviated from the provisions of the Term Sheet. (Id. at 3). In their

opposition to the motion to enforce, the Smith Parties did not deny that they had settled

with the Stag Parties although they did begin to question whether no meeting of the

minds had occurred and that no valid compromise had been reached given the parties’

inability to agree on a version of a release and indemnity agreement that conformed to

the Term Sheet. (Rec. Doc. 225, Opposition at 2). The most salient obstacle that the

Smith Parties complained about was the Stag Parties’ refusal to provide documentation

pertaining to the monies contained in the escrow account previously ordered by the

Court.4


4
 In its Minute Entry of 7/24/18, the Court directed the Stag Parties to hold in escrow in a
separate account all attorney’s fees associated with the schedule of active cases listed on the


                                          Page 3 of 11
     Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 4 of 11



       The parties presumably made additional attempts to finalize the settlement

documents and to preserve what both sides had believed at one time to be a valid

settlement. Unfortunately, on February 12, 2020, the Smith Parties filed the instant

motion to rescind the order of dismissal contending that the Smith Parties and the Stag

Parties did not make the same agreement and that there was no meeting of the minds

regarding an actual, final settlement agreement. The Smith Parties deny that the Term

Sheet by itself constitutes a binding settlement agreement. According to the Smith

Parties, the Stag Parties are once again trying to strong arm their self-serving version of

a settlement that they know the Smith Parties would never have agreed to. Therefore,

the Smith Parties asseverate that the Court must reopen this case in order to either

proceed with the litigation or address these issues.

       On February 18, 2020, the Court granted the Stag Parties’ motion to extend the

deadline for any party to move to enforce the compromise. (Rec. Doc. 238, Extension

on Order of Dismissal). Shortly thereafter, the Stag Parties filed the instant motion for

summary judgment—which is actually their second motion to enforce the settlement—

contending that the Term Sheet by itself constitutes a binding and enforceable

settlement and that the Smith Parties should be ordered to comply with its terms. The

Stag Parties point out that the fact that the parties have been unable thus far to agree to

the language of a receipt and release document does not mean that they did not reach

a binding and enforceable settlement when they executed the Term Sheet.5 Further, the


Separation Agreement. (Rec. Doc. 26). On 9/7/18, the Court entered an order granting the
parties’ joint motion to allow for release of those funds upon written consent of all parties. (Rec.
Doc. 69).
5
 The Stag Parties filed their motion for summary judgment to enforce the settlement on March
3, 2020. On March 23, 2020, the Stag Parties filed a new civil action in this district for the


                                           Page 4 of 11
     Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 5 of 11



Stag Parties point out that if Smith is allowed to reopen this case and restart the

litigation as if no agreement had been made then he will benefit from additional time to

meet pretrial deadlines and be rewarded for delaying discovery and disrupting the trial

date, all causing more expense to Stag who was ready to meet all deadlines.

       II.     Discussion

                                            Governing Law

       Although federal courts possess the inherent power to enforce agreements

entered into in settlement of litigation, the construction and enforcement of settlement

agreements is governed by the principles of state law applicable to contracts generally.

Crowell v. CIGNA Grp. Ins., 410 Fed. App'x 788, 792 (5th Cir. 2011) (unpublished)

(citing E. Energy, Inc. v. Unico Oil & Gas, Inc., 861 F.2d 1379, 1380 (5th Cir.1988)).

       The parties agree that the state law principles that govern their dispute over the

enforceability of the Term Sheet derive from Louisiana law.

       A compromise is a contract whereby the parties, through concessions made by

one or more of them, settle a dispute or an uncertainty concerning an obligation or other

legal relationship. La. Civ. Code art. 3071. A compromise shall be made in writing or

recited in open court, in which case the recitation shall be susceptible of being

transcribed from the record of the proceedings. La. Civ. Code art. 3072. A compromise

settles only those differences that the parties clearly intended to settle, including the

necessary consequences of what they express. La. Civ. Code art. 3076. An enforceable

compromise agreement has two essential elements: (1) mutual intention of preventing



purpose of obtaining declaratory relief as to the enforceability of the settlement represented by
the Term Sheet. That civil action, 20-991, has been transferred to this section and is now
consolidated with the captioned case.


                                          Page 5 of 11
     Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 6 of 11



or putting an end to the litigation, and (2) reciprocal concessions of the parties to adjust

their differences. Morris, Lee & Bayle, LLC v. Macquet, 192 So. 3d 198, 209 (La. App.

4th Cir. 2016) (citing Trahan v. Coca Cola Bottling Co. United, Inc., 894 So.2d 1096,

1104 (La. 2005)).

       But as with any contract a compromise is valid only if the parties share a meeting

of the minds as to their intent. Amy v. Schlumberger Tech. Corp., 771 So. 2d 669, 672

(La. App. 3rd Cir. 2000) (citing Am. Bank & Trust Co. v. Hannie, 568 So. 2d 216 (La.

App. 3rd Cir.1990)). A compromise is valid if there is a meeting of the minds of the

parties as to exactly what they intended when the compromise was reached. Feingerts

v. State Farm Mut. Auto. Ins. Co., 117 So. 3d 1294, 1301 (La. App. 4th Cir. 2013) (citing

Elder v. Elder & Elder Enterprises, Ltd., 948 So.2d 348, 350–51 (La. App. 4th Cir.

2007)).

       Compromises are favored in the law and the burden of proving the invalidity of

such an agreement is on the party attacking it. Sileo v. Berger, 74 So. 3d 753, 759 (La.

App. 4th Cir. 2011) (citing Elder, 948 So. 2d at 350). Not only does the party seeking to

nullify a settlement agreement bear the burden of proof but the law strongly favors

compromise agreements between parties. Courts will not invalidate such settlements

absent a strong showing that they violate good morals or the public interest because of

error, bad faith, or fraud. In re Vioxx Prod. Liab. Litig., 412 F. App'x 653, 654 (5th Cir.

2010) (unpublished) (citing City of Baton Rouge v. Douglas, 984 So.2d 746, 749 (La.

App. 1st Cir. 2008)).




                                         Page 6 of 11
     Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 7 of 11



                                            Analysis

       Smith’s primary contention is not that he should be allowed to repudiate an

unfavorable compromise—relief that would be exceedingly difficult to obtain—but rather

that no compromise was reached because the Term Sheet by itself does not constitute

a binding and enforceable settlement agreement. Smith explains that he never

considered the Term Sheet to constitute a final settlement but rather “an agreement to

agree” and a working document that at best outlines the terms of a “proposed

agreement.” According to Smith, the Term Sheet merely outlined fifteen proposed terms

to hopefully lead to the consummation of a global settlement to resolve all claims

between the parties. The Smith Parties did not consider the Term Sheet to be a final

document because it envisions future settlement documents and actions to take place

following due diligence, and it was these other anticipated settlement documents that

were to contain the binding force of the settlement.

       The Stag Parties, however, emphasize that the parties to the Term Sheet are

sophisticated attorneys and were fully capable of describing the Term Sheet as an

agreement to agree if that’s what it was intended to be. The Stag Parties point out that

there is no reference in the Term Sheet to due diligence or to contingent obligations.

       The Stag Parties’ argument regarding the sophistication of the parties and their

capabilities for preparing a clear and descriptive document cuts both ways. On its face

the Term Sheet leaves open the possibility that it is exactly what Smith describes it to

be—a preliminary working document that was never intended to constitute the parties’

final and enforceable settlement agreement. At the very least, Smith is correct that the

Stag Parties are not entitled to summary judgment on the issue.




                                       Page 7 of 11
     Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 8 of 11



       For instance, the Term Sheet contains no preamble as to its purpose and nothing

that describes it as a binding and final settlement agreement. It is not called “settlement

agreement.” In the various paragraphs of the Term Sheet the parties never refer to the

document as a “settlement agreement” much less a binding one. The closest reference

is in paragraph 1 where the Term Sheet is characterized as an “agreement to settle,”

but even then in that same sentence it states that the settlement is to be

“consummated” by other documents, such as the draft Settlement, Release, and

Indemnity Agreement, that the parties were to execute at a later date.

       When the Court was called upon to review the draft Settlement, Release, and

Indemnity Agreement in conjunction with the Stag Parties’ first motion to enforce, it

became clear to the Court that the real substance of the settlement agreement was

always meant to be outlined in those “[f]urther documents consummating the agreement

to settle.” Thus, this case is not one where the release documents were just tying up

loose ends and where the failure to agree on them did not affect an otherwise valid

settlement. Instead, during the preparation of those further documents it became

apparent that the parties had not shared a meeting of the minds as to their intent when

they executed the Term Sheet.

       Further, even though the parties had been aiming toward a global settlement that

included claims and parties not joined in this litigation, this Court’s sole concern is with

the claims pending in this case and whether the Term Sheet ended the litigation

between the parties before this Court. On that front, the Term Sheet expressly states

that “[a]ll parties to the Eastern District litigation agree to the filing of a 60 day dismissal

upon signing of the settlement documents,” not upon the signing of the Term Sheet.




                                          Page 8 of 11
       Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 9 of 11



Moreover, the crux of the dispute in the Eastern District litigation was the propriety of

Stag withholding from Smith his share of attorney’s fees in the cases listed on the

schedule of active cases that was part of the Separation Agreement. Stag believed that

he was justified in doing this pending his attempt to reform the Separation Agreement in

light of Smith’s return to the active practice of law, and Smith of course claimed that he

was entitled to immediate payment of those fees.

         Yet the Term Sheet does not effect a release of those claims because it

expressly refers to an anticipated mutual, general release—which is not the Term

Sheet—that would be the document to effectuate a release of “all claims under the

Operating Agreement and the Separation Agreement,” (Rec. Doc. 243-3, Term Sheet ¶

8A), and “all claims by both parties for any obligations or damages asserted in the

Eastern District,” (id. ¶ 8A(v)). Thus, at least as to the case before this Court, the Term

Sheet itself, by its own terms, did not effect a compromise.

         Further, the Term Sheet does not have a set time for the execution of the

settlement documents even though they were to be generated within three weeks. (Rec.

Doc. 225, Opposition at 3). The Term Sheet is ambiguous as to whether the three week

window was to follow execution of the Term Sheet or payment of $950,000 by Stag,

which was to occur 60 days after the Term Sheet was signed.6 The fact that the parties

were unable to fix a deadline for the settlement documents to be finalized and executed

cuts against the suggestion that the “further documents consummating the agreement

to settle” were merely perfunctory releases and it supports Smith’s contention that the

Term Sheet was just a preliminary agreement to agree.


6
    It is the Court’s understanding that the $950,000 payment was not made.



                                           Page 9 of 11
    Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 10 of 11



       That said, the Term Sheet is in writing and is signed by Stag and Smith both

individually and on behalf of their related entities. And it is the Court’s understanding

that the Term Sheet was executed following a lengthy private mediation, a factor that

Louisiana courts have found to militate in favor of enforceability. See, e.g., Walk Haydel

& Assocs., Inc. v. Coastal Power Prod. Co., 720 So. 2d 372 (La. App. 4th Cir. 1998);

Feingerts, 117 So. 3d 1294. It is not clear to the Court, however, how many days or

weeks elapsed between the conclusion of the mediation and the execution of the Term

Sheet. The Term Sheet is not dated.

       In sum, the Court is persuaded that the Term Sheet is ambiguous on its face as

to whether it was supposed to be a final, binding settlement agreement. The Court is not

persuaded that the parties reached a meeting of the minds as to their intent when they

executed the Term Sheet. The Stag Parties are not entitled to summary judgment on

the issue of its enforceability. Although the Court will rescind the 60 day order of

dismissal, the Court strongly urges the parties to take another opportunity to resolve this

matter by agreement while normal operations are suspended due to the COVID-19

pandemic. Once normal operations resume, if the parties have not reached a final,

binding settlement, the Court will schedule a status conference so that the case can be

fully restored to the active trial docket.7

       Accordingly;


7
 Although the parties’ merits arguments regarding the substance of the Term Sheet’s provisions
are now moot given the Court’s conclusion that it was just a preliminary document, both sides
made untenable arguments regarding the operation of Paragraph 11 of the Term Sheet. The
Stag Parties’ contention that Smith waived any claim to BP fees that the Krupnick Campbell firm
had been escrowing—apparently without the knowledge of either side—was not credible.
Likewise, the Stag Parties called it right when pointing out that Smith’s interpretation of
Paragraph 11 made no grammatical or legal sense. Simply, Paragraph 11 of the Term Sheet
was poorly drafted.


                                         Page 10 of 11
    Case 2:18-cv-03425-JCZ-JCW Document 262 Filed 04/27/20 Page 11 of 11



       IT IS ORDERED that the Motion for Summary Judgment (Rec. Doc. 241) filed

by the Stag Parties is DENIED.

       IT IS FURTHER ORDERED that the Motion to Rescind Conditional Order of

Dismissal (Rec. Doc. 234) filed by the Smith Parties is GRANTED as follows: The Order

of Dismissal (Rec. Doc. 222) entered on December 17, 2019 is VACATED. The case

shall remain closed for administrative reporting purposes and stayed for all activity except

that related to settling the case. Civil Action 20-991 is also stayed at this time and shall

likewise be closed at this time for administrative reporting purposes. The Court will

schedule a status conference for the consolidated cases when normal operations resume

in the Eastern District of Louisiana in the aftermath of the COVID-19 pandemic.

       April 23, 2020



                                                _________________________________
                                                  UNITED STATES DISTRICT JUDGE




                                       Page 11 of 11
